Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
9, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-17-00212-CV


                    D. PATRICK SMITHERMAN, Appellant

                                          V.

                             JERRY BRICE, Appellee

             On Appeal from the County Civil Court at Law No. 4
                           Harris County, Texas
                      Trial Court Cause No. 1087682


                  MEMORANDUM                      OPINION

      This is an appeal from a judgment signed March 16, 2017. On September 25,
2018, the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                     PER CURIAM

Panel consists of Chief Justice Frost and Justices Busby and Wise.